DETAIL

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Applicant(s) Response to Official Action
The response filed on 12/22/2021 has been entered and made of record.

Claim Rejections - 35 USC § 102 and 35 USC § 103
Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):

	(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:

Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 contains the limitation “The system of claim 3, wherein the first rate is higher than the second rate.” However the claim 3, from which the claim 6 depends, does not contains the claim terms “first rate” and “second rate”, therefore, claim limitations of claim 6 do not further limit the claim limitations of claim 3.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1-7, 9-18, 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Atlas et al. (US20170108528A1) (hereinafter Atlas).

Regarding Claim 1, Atlas meets the claim limitations as follows:
A system for determining the position and orientation of an object, [i.e. laser tracker system 5; Fig. 1-2, 71, and associated text] comprising: 
a laser unit, [i.e. laser tracker, a six-DOF tracker; Fig. 1-2, 11, 71, and associated text, Para 0104, 0107, 0139, 0271] comprising: 
a laser emitting device; [i.e. light source 110, a red or green diode laser, emitting laser; Fig. 3, and associated text, Para 0108] and 
a laser detecting device; [i.e. position detector assembly 150; Fig. 3, and associated text, Para 0119-0120]
a target [i.e. target 26, Fig.1, Para 0104, six-DOF probe; Para 0133, six-DOF target 2000; Fig. 11-12, and associated text, Para 0139-0140, six-DOF Probe 980; Fig. 68A-B, Para 0278] coupled to the object, [i.e. probe tip 2054 is brought into contact with the object under test; Para 0140, the six-DOF accessory is attached to a moving object such as a robot arm or a moving mechanical structure; Para 0293]
the target comprising: 
a reflective element; [i.e. six-DOF probe 980 include the retroreflector 940; Fig. 68A-B, Para 0278] 
a gyroscope (i.e. sensors 950 and 960); [i.e. six-DOF sensor elements including a position-detector assembly 950 and a roll-detector assembly 960; Fig. 57, 67B, and associated text, Para 0272,, where position-detector assembly 950 determines the pitch and yaw angles and the roll-detector assembly 960 determines the roll angles; Para 0276]  
a first light emitting device; [i.e. six-DOF probe includes light marker 971, a plurality forward light markers 972; Fig. 67A-B, 68A-B, and associated text, Para 0274-0278] and 
a second light emitting device; [i.e. six-DOF probe includes light marker 971, a plurality rear light markers 973; Fig. 67A-B, 68A-B, and associated text, Para 0274-0278]
a camera unit [i.e. 1532 Fig. 10, and associated text, Para 0132; six-DOF cameras, a target camera, Fig. 71, and associated text, Para 0289] arranged to capture light emitted from the first light emitting device and the second light emitting device; [i.e. a camera on the laser tracker capture images of the light markers 971 that includes the plurality of forward and rear light markers; Para 0274-0278]  and 
a control unit [i.e. laser tracker electronics processing system 1510, computer 1590, a number of subfunctions, 1531, 1532, 1533, 1534, 1535, have at least one processor unit, which might be a digital signal processor (DSP) or field programmable gate array (FPGA); Fig. 1-2, 10, and associated text, Para 0104, 0132, when the term laser tracker processor or measurement device processor is used, it is meant to include possible external computer and cloud support.; Para 0133] arranged to accept information from the target and the camera unit, [i.e. a processor operable to determine six degrees-of-freedom of the six-DOF assembly based at least in part on the measured first distance, the measured first angle, the measured second angle, and at least one of the captured first image and the captured second image.; Para 0012-0013, laser tracker may communicate peripheral device, a six-DOF probe, readings of the determined orientation angles by the sensors 950, 960 may be used, for example, in combination with a Kalman filter to fill in those intervals between camera measurements of the light markers 971 to determine the orientation angles of the six-DOF assembly 969; Fig. 10, 12, 67, 68, and associated text, Para 0132-0138, 0140-0141, 0276]
where the control unit uses information received from the target that is generated by the gyroscope [i.e. sensors 950 and 960; Fig. 67B, Para 0272] to determine a gyroscope-generated-orientation measurement of the object about the roll axis [i.e. tactile probe may include six-DOF sensor elements including a position-detector assembly 950 and a roll-detector assembly 960; Fig. 57, 67B, and associated text, Para 0272, and position-detector assembly 950 determines the pitch and yaw angles and the roll-detector assembly 960 determines the roll angles.; Para 0276] and uses information received from the camera to determine a camera-generated-orientation measurement of the object about the roll axis. [i.e. identifying the coarse orientation of the six-DOF probe when viewed from cameras on a laser tracker.; Para 0274, and orientation angles of the six-DOF assembly 969 is determined based on ratios of the positions of the light markers 971 in an image acquired by at least one camera on the laser tracker,; Para 0275, Hence, use of the faster sensors 950 and 960 to determine orientation angles may be used to supplement the relatively slower but potentially more accurate measurements based on the light markers 971. The readings of the determined orientation angles by the sensors 950, 960 may be used, for example, in combination with a Kalman filter to fill in those intervals between camera measurements of the light markers 971 to determine the orientation angles of the six-DOF assembly 969.; Para 0276]

Regarding Claim 2, Note the Rejection for claim 1, wherein Atlas further discloses
The system of claim 1, wherein: 
the laser unit further comprising: 
a first rotating device to rotate the laser unit about an elevation axis; [i.e. zenith motor assembly 2150; Para 0131, rotated about a zenith axis 18, Para 0104]
a second rotating device to rotate the laser unit about an azimuth axis;  [i.e. Zenith motor assembly 2155; Para 0130, rotated about an azimuth axis 20, Para 0104]
a first angular detection device to measure the rotation of the laser unit about the elevation axis; [i.e. zenith encoder electronics 1550; Fig. 10, and associated text, Para 0132, 0104, 0129] and 
a second angular detection device to measure the rotation of the laser unit about the azimuth axis; [i.e. azimuth encoder electronics 1540; Fig. 10, and associated text, Para 0132, 0104, 0125] and 
the target further comprising: 
a third rotating device to rotate the target about a pitch axis; [i.e. rotational freedom 5764 provided by the second encoder assembly 5703; Fig. 57 and associated text; Para 0239]
a fourth rotating device to rotate the target about a yaw axis; [i.e. rotational freedom axis 5762 provided by the first encoder assembly 5701; Fig. 57 and associated text; Para 0239]
a fifth rotating device to rotate the target about a roll axis; [i.e. six-DOF tactile probe 5700 may be rotated to any angle about the axis 5760; Fig. 57 and associated text; Para 0239]
a third angular detection device to measure the rotation of the target about the pitch axis; [i.e. encoder assembly 5703; Fig. 57 and associated text; Para 0239] and 
a fourth angular detection device to measure the rotation of the target about the yaw axis. [i.e. encoder assembly 5701; Fig. 57 and associated text; Para 0239]

Regarding Claim 3, Note the Rejection for claim 1, wherein Atlas further discloses  
The system of claim 1, wherein if the gyroscope [i.e. sensors 950 and 960; Fig. 67B, Para 0272] -generated- orientation measurement does not equal the camera-generated-orientation measurement, the control unit is arranged to adjust the gyroscope to account for the difference between the gyroscope-generated-orientation measurement and the camera-generated-orientation measurement.  [i.e. identifying the coarse orientation of the six-DOF probe when viewed from cameras on a laser tracker.; Para 0274, orientation angles of the six-DOF assembly 969 is determined based on ratios of the positions of the light markers 971 in an image acquired by at least one camera on the laser tracker; Para 0275, frame rate at which a camera on the laser tracker capture images of the light markers 971 is relatively low (e.g. less than 100 frames per second) compared to the rate at which the position-detector assembly 950 determines the pitch and yaw angles and the roll-detector assembly 960 determines the roll angles. Hence use of the faster sensors 950 and 960 to determine orientation angles may be used to supplement the relatively slower but potentially more accurate measurements based on the light markers 971. The readings of the determined orientation angles by the sensors 950, 960 may be used, for example, in combination with a Kalman filter to fill in those intervals between camera measurements of the light markers 971 to determine the orientation angles of the six-DOF assembly 969, (that it, accounts for the difference between the gyroscope-generated-orientation measurement and the camera-generated-orientation measurement).; Para 0276,]

Regarding Claim 4, Note the Rejection for claim 1 and 3, wherein Atlas further discloses
The system of claim 3, wherein the control unit determines the gyroscope [i.e. sensors 950 and 960; Fig. 67B, Para 0272]-generated-orientation measurement at a first rate and determines the camera generated-orientation measurement at a second rate.  [i.e. frame rate at which a camera on the laser tracker capture images of the light markers 971 is relatively low (e.g. less than 100 frames per second) (i.e. second rate) compared to the rate (i.e. first rate) at which the position-detector assembly 950 determines the pitch and yaw angles and the roll-detector assembly 960 determines the roll angles.; Para 0276] 

Regarding Claim 5, Note the Rejection for claim 1, wherein Atlas further discloses
The system of claim 1, wherein the control unit is further arranged to accept information from the laser unit.  [i.e. a processor operable to determine six degrees-of-freedom of the six-DOF assembly based at least in part on the measured first distance; Para 0012-0013, calculating with a processor a centroid value of the return light.; Fig. 3, and associated text, Para 0104, 0120, a laser tracker electronics processing system, and when the term laser tracker processor or measurement device processor is used, it is meant to include possible external computer and cloud support; Fig. 10 and associated text, Para 0132-0138, Also refer to Bridges: Data processor derives from it the distance from the tracker to external retroreflector 26.; Fig. 2, 4, and associated text, c. 5, l. 10-16,]

Regarding Claim 6, Note the Rejection for claim 1 and 3-4, wherein Atlas further discloses
The system of claim 3, wherein the first rate is higher than the second rate.  [i.e. frame rate at which a camera on the laser tracker capture images of the light markers 971 is relatively low (e.g. less than 100 frames per second) (i.e. second rate) compared to the rate (i.e. first rate) at which the position-detector assembly 950 determines the pitch and yaw angles and the roll-detector assembly 960 determines the roll angles.; Para 0276]  

Regarding Claim 7, Note the Rejection for claim 1 and 5, wherein Atlas further discloses
The system of claim 5, wherein the control unit is arranged to determine the position and orientation of the object from the information received from the laser unit, the target, and the camera unit.  [i.e. a processor operable to determine six degrees-of-freedom of the six-DOF assembly based at least in part on the measured first distance, the measured first angle, the measured second angle, and at least one of the captured first image and the captured second image.; Para 0012-0013, laser tracker may communicate peripheral device, a six-DOF probe, readings of the determined orientation angles by the sensors 950, 960 may be used, for example, in combination with a Kalman filter to fill in those intervals between camera measurements of the light markers 971 to determine the orientation angles of the six-DOF assembly 969; Fig. 10, 12, 67, 68, and associated text, Para 0132-0138, 0140-0141, 0276]

Regarding Claim 9, Note the Rejection for claim 1 and 2, wherein Atlas further discloses
The system of claim 1, wherein the system further comprises a first shaft and a second shaft. [i.e. shaft seen in Fig. 1 on axis 18, and shaft seen in Fig. 8-9, Zenith motor assembly 2155 comprises the shaft; Para 0130, and Shaft seen in Fig. 57, rotational freedom 5764 provided by the second encoder assembly 5703, where the second encoder assembly includes an axle 5732; Fig. 57, Para 0237, 239] 

Regarding Claim 10, Note the Rejection for claim 1-2 and 9, wherein Atlas further discloses
The system of claim 9, wherein the first shaft is positioned along the elevation axis of the laser unit and couples the laser unit to the camera unit.  [i.e. shaft seen in Fig. 1 on axis 18, and shaft seen in Fig. 8-9, Zenith motor assembly 2155 comprises the shaft; Para 0130]

Regarding Claim 11, Note the Rejection for claim 1-2 and 9, wherein Atlas further discloses
The system of claim 9, wherein the second shaft (i.e. axle) is positioned along the pitch axis of the target.  [i.e. Shaft seen in Fig. 57, rotational freedom 5764 provided by the second encoder assembly 5703, where the second encoder assembly includes an axle 5732; Fig. 57, Para 0237, 239]

Regarding Claim 12, Note the Rejection for claim 1 and 11, wherein Atlas further discloses
The system of claim 11, wherein the reflective element, the gyroscope, [i.e. sensors 950 and 960; Fig. 67B, Para 0272] the first light emitting device, and the second light emitting device are each coupled to the second shaft.  [i.e. six-DOF tactile probe; Fig. 57, Para 0237, 0239, may include a retroreflector 940, six-DOF sensor elements including a position-detector assembly 950 and a roll-detector assembly 960 (i.e. gyroscope) and light markers 971; Fig. 67A-B, Para 0272, 0274] 

Regarding Claim 13, Note the Rejection for claim 1 and 12, wherein Atlas further discloses
The system of claim 12, wherein the first light emitting device is coupled proximate to a first end of the second shaft and the second light emitting device is coupled proximate to a second end of the second shaft.  [i.e. Fig. 67A-B shows the a first end of the second shaft and the second light emitting device (i.e. forward light marker and rear light marker) is coupled proximate to a second end of the second shaft.; Fig. 57, 67A-B, 0274]

Regarding Claim 14, Note the Rejection for claim 1 and 13, wherein Atlas further discloses
The system of claim 13, wherein the first light emitting device and the second light emitting device are light emitting diodes.  [i.e. three light markers are selected from the group consisting of assembly light sources where the assembly light sources are light emitting diodes; Claim 11 and 12]

Regarding Claim 15, Note the Rejection for claim 1, wherein Atlas further discloses
The system of claim 1, wherein the control unit is in wireless communication with the laser unit, the target, and camera unit.  [i.e. dimensional measurement electronics processing system 1500 includes, peripheral elements a six-DOF probe 1584, external computer 1590, wireless communication links 1602, 1604, and laser tracker electronics processing system 1510 that includes camera electronics 1532, the ADM electronics 1533, the position detector (PSD) electronics 1534, and antenna 1572, and laser tracker may communicate with peripheral devices 1584 via wireless communication over the antenna 1572 and laser tracker communicates with computer 1590 over communications link 1606, which might be a wireless connection; Fig. 10, and associated text, Para 0132-0133, 0138]

Regarding Claim 16, Note the Rejection for claim 1 and 15, wherein Atlas further discloses
The system of claim 1, wherein the control unit is arranged to send a signal with information and data to adjust the position and orientation of the object. [i.e. tracker may measure the three translational degrees of freedom of a retroreflector 940 while simultaneously measuring three orientation degrees of freedom of the six-DOF assembly. Such a measurement may be useful, for example, in adjusting the position and orientation of a robot end effector.; Para 0293]  

Regarding Claim 17, Note the Rejection for claim 1, wherein Atlas further discloses
The system of claim 1, wherein laser emitting device emits a laser beam toward the reflective element and the laser detecting device detects the laser beam reflected from the reflective element. [i.e. laser beam sent to retroreflector and it reflects back on the other side and appears off the retrace point on the position sensor; Fig. 1, 3, and associated text, Para 0119-0122]    

Regarding Claim 18, Note the Rejection for claim 1, wherein Atlas further discloses
The system of claim 1, wherein the target is arranged such that the reflective element remains perpendicular to laser beams emitted from the laser emitting device. [i.e. a cube-corner retroreflector, Fig. 19A, and associated text, Par. 0171, and it is a design property of a corner cube that it always remains optically perpendicular to the incident beam] 

Regarding claim 20, Atlas meets the claim limitations as set forth in claim 2.
The system of claim 2, wherein the first angular detection device, second angular detection device, third angular detection device, and fourth angular detection device are encoders. [Please, refer to mapping, explanation and pertinence of prior art reference given in claim 2; Note: current claim may contain different terminology or additional claim terms compared to the claim(s) that are referred claim(s) to meet the claim limitations of current claim. However, explanation and pertinence of prior art of reference provided in the referred claim(s) would address any differing claim limitations. Therefore, explanation and pertinence of prior art of reference are not duplicated, and applicant is requested to refer to explanation and pertinence of prior art reference provided in the referred claim(s).]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atlas et al. (US20170108528A1) (hereinafter Atlas) and further in view of PIVAC et al. (WO2009026642Al) (hereinafter PIVAC).

Regarding claim 19, Atlas meets the claim limitations as set forth in claim 2.
The system of claim 2, wherein the first rotating device, second rotating device, third rotating device, fourth rotating device, and fifth rotating device 
Atlas does not explicitly disclose the following claim limitations:
… rotating device are servo motors. 
However, in the same field of endeavor PIVAC discloses the deficient claim limitations, as follows:
… rotating device are servo motors. [i.e. All rotary axes on the pan and tilt mechanisms 106 and 113, 115 have high accuracy encoders (not shown) that provide accurate digital angle measurement and servo motors  (also not shown) that provide accurate motion; Fig. 5, Pg. 21, l. 27-29]
Atlas discloses providing a first rotating device, second rotating device, third rotating device, fourth rotating device, and fifth rotating device. PIVAC discloses the rotating device may be servo motors to provide accurate motion, which is pertinent to the problem with which the applicant was concerned. Therefore, combining the teachings of Atlas and PIVAC would provide an expected result thereby resulting in the claimed invention.
Therefore,  it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Atlas add the teachings of PIVAC as above, in order to provide accurate motion. [PIVAC: Pg. 21, l. 27-29]


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EXAMINER, DAKSHESH PARIKH, whose telephone number is (571) 272-2777.  The examiner can normally be reached on EXAMINER SCHEDULE.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SPE, SATH V. PERUNGAVOOR, can be reached on (571) 272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/DAKSHESH D PARIKH/Primary Examiner, Art Unit 2488